Citation Nr: 1527941	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  12-16 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased rating for right ankle impairment, rated as 10 percent disabling for the period prior to May 2, 2012, and as 20 percent disabling thereafter.  

2.  Entitlement to an increased rating for left ankle impairment with removal of subtalar implant, rated as 20 percent disabling for the period prior to May 25, 2011, 100 percent disabling from May 25, 2011 to July 31, 2011, 20 percent disabling from August 1, 2011 to September 10, 2013, 100 percent from September 11, 2013 to October 31, 2013, and 20 percent disabling thereafter.

3.  Entitlement to an increased rating for degenerative joint disease (DJD) of the left knee, rated as 10 percent disabling prior to October 28, 2010, 100 percent disabling from October 28, 2010 to November 30, 2010, 10 percent disabling from December 1, 2010 to January 20, 2015, and as 30 percent disabling thereafter. 

4.  Entitlement to an increased rating for a left knee healed surgical scar, rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran had active service from April 1980 to September 1992.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

The Board notes that the Veteran filed his increased rating claim within one-year of the June 2009 rating decision that granted service connection for the Veteran's left knee surgical scar.  As the Veteran requested an increased rating, but did not express disagreement with or even reference the June 2009 rating decision, the Board has not construed the claim as a notice of disagreement with the June 2009 rating decision.

During the pendency of the appeal, an August 2011 rating decision granted the Veteran a temporary 100 percent rating for his left knee disability effective October 28, 2010, and a 10 percent rating effective December 1, , and a temporary 100 percent rating for his left ankle disability effective May 25, 2011, and a 20 percent rating effective August 1, 2011.  A March 2014 rating decision, granted the Veteran a temporary 100 percent rating for his left ankle disability from September 11, 2013 to October 31, 2013, and 20 percent rating thereafter.  A March 2015 rating decision increased the Veteran's left knee rating from 10 percent to 30 percent, effective January 21, 2015, and increased his right ankle rating from 10 percent disabling to 20 percent disabling, effective May 2, 2012. 

In May 2015, the Veteran testified at a hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of that hearing is of record.  

The issues of entitlement to increased ratings for left ankle impairment with removal of subtalar implant and an increased rating for left knee DJD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to October 6, 2010, the Veteran's right ankle impairment manifested in moderate limitation of motion.  

2.  Beginning October 6, 2010, the Veteran's right ankle impairment manifested in marked limitation of motion; it did not manifest in ankylosis of the ankle joint, subastragalar or tarsal joints, malunion of the os calcis or astragalus, or astragalectomy.  

3.  The Veteran's painful left knee surgical scar was linear, superficial, and well healed.  


CONCLUSIONS OF LAW

1.  For the period prior to October 6, 2010, the criteria for a rating in excess of 10 percent for the Veteran's right ankle impairment have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2014).

2.  Beginning October 6, 2010, the criteria for a 20 percent rating, but no higher, for the Veteran's right ankle impairment have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2014).

3.  The criteria for a rating in excess of 10 percent rating for the Veteran's left knee surgical have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Code 7801-7804 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, the Court held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  18 Vet. App. 112, 120-21 (2004). 

In an April 2010 and January 2014 letters, VA satisfied its duty to notify the Veteran.  Specifically, the letter notified the Veteran of the information and evidence necessary to substantiate the claims; information and evidence that the VA would seek to provide; information and evidence that the Veteran was expected to provide; and about the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014) to assist the Veteran.  The Veteran's VA treatment records are of record.  During the applicable appeal period, VA provided the Veteran with VA examinations in July 2010 and October 2011.  The examination reports reflect that the VA examiners reviewed the Veteran's claim file, conducted an appropriate examination, and provided sufficient information to evaluate the Veteran's disabilities.  The Board finds that the VA examination reports are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board notes that the Veteran's claims for an increased rating for his left knee and left ankle disabilities are being remanded to provide the Veteran a contemporaneous examination.  However, with regard to the issues decided herein, the evidence of record does not suggest that his right ankle disability or left knee scar has worsened since the most recent VA examinations.  While the Board acknowledges that the most recent examinations for these disabilities were over three years ago, the mere passage of time alone, without evidence of worsening, does not warrant a new examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  In the absence of an assertion of worsening or evidence of a material change in the Veteran's right ankle and left knee scar a remand for a contemporaneous examination of these disabilities is not warranted.

As noted above, the Veteran was afforded a hearing before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the hearing, the Veteran was assisted by an accredited representative from the Disabled American Veterans.  Here, the VLJ explained the issue on appeal, the hearing focused on the elements necessary to substantiate the Veteran's claims, and the Veteran and his representative, through questioning and the Veteran's testimony, demonstrated actual knowledge of the elements necessary to substantiate his claims.  Moreover, neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2014).

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation.  The Board will therefore review the merits of the Veteran's claims, de novo.  

Legal Criteria for Increased Ratings

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The primary concern in a claim for an increased evaluation is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Additionally, a staged rating is warranted if the evidence demonstrates distinct periods in which a service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.

Right Ankle 

The Veteran's right ankle disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2014).  Pursuant to 38 C.F.R. § 4.71a , Diagnostic Code 5271 (2014), a 10 percent rating is assigned for moderate limitation of motion, and a 20 percent rating is assigned for marked limitation of motion.  A 20 percent rating is the maximum rating available under Diagnostic Code 5271. 

The Board observes that the words "moderate" and "marked," as used in the diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).

Normal range of ankle motion is from 20 degrees of upward dorsiflexion to 45 degrees of downward plantar flexion.  38 C.F.R. § 4.71, Plate II (2014). 

A March 2009 VA treatment record noted that the Veteran's gait was normal, that he denied lower extremity pain, and there was no evidence of lower extremity edema.  A November 2009 record noted that the Veteran had no lower extremity pain or edema and that his gait was normal.  

A January 2010 VA treatment record noted that the Veteran had no lower extremity pain, no lower extremity edema, that his strength was equal in his lower extremities, and that his gait was normal.  A March 2010 VA treatment record noted that the Veteran had bilateral ankle pain and tenderness to palpation.  A May 2010 treatment record noted that the Veteran had no pain in his right ankle currently.  A June 2010 VA treatment record indicated that the Veteran reported that his PowerStep inserts had helped significantly with his bilateral ankle pain. 
At his July 2010 VA examination, the Veteran reported increasing right ankle pain, which he treated with over-the-counter pain medication with fair results.  He noted that his ankle pain was aggravated by prolonged walking or standing.  He reported giving away, instability, pain, stiffness, decreased speed of joint motion, and severe flare-ups.  With regard to his flare-ups, he noted that they occurred every 5-6 months and generally lasted 1-2 days.  He reported that he was unable to walk during his flare-ups due to pain.  Upon examination, abnormal motion and pain on weight bearing were noted, but there was no evidence of right ankle instability or tendon abnormality.  The Veteran had right plantar flexion to 40 degrees and dorsiflexion to 10 degrees, with pain.  No additional limitations were evident upon repetitive use testing.  With regard to occupational impact, the Veteran reported that he worked full-time in the personnel department for the Department of the Interior.  He reported that his right ankle had significant effects on his occupation, mild to moderate effects on usual daily activities, and prevented him from engaging in sports.  

A September 2010 podiatry record indicated that the Veteran reported intermittent pain right ankle pain, predominately associated with weight bearing.  It was noted that his ankle pain had been treated with conservative measures, such as physical therapy, orthotic inserts, ankle braces, and injections, without significant relief.  Upon examination, the Veteran had painful motion, which was limited by guarding.  Specific ranges of motion findings were not provided.  Anterior drawer testing was negative and no edema or significant laxity was noted.  

An October 6, 2010 VA treatment note indicated that upon range of motion testing, Veteran had right ankle plantar flexion to 45 degrees, dorsiflexion to "-5" degrees, and inversion and eversion to 15 degrees.  The Veteran was noted to evidence objective signs of pain during range of motion testing.  The Veteran's muscle strength was 3/5 for plantar flexion, 4/5 for dorsiflexion, 3/4 for inversion, and 4/5 for eversion.  It was noted that one of the Veteran's therapy goals was to increase his bilateral active ankle dorsiflexion to 10 degrees.  

VA treatment records in November 2010 noted that the Veteran was requesting new orthotic inserts.  The Veteran reported that he walked a lot to use public transportation, that orthotics had reduced his ankle pain, and that his old pair was worn out.  On examination, the Veteran had right ankle pain, but no joint effusion or warmth.  It was noted that the Veteran did not desire further ankle injections, but was open to using ankle braces.  The Veteran was provided ankle braces and his requested inserts were ordered.  

A January 2011 VA treatment record did not provide specific range of motion findings for the Veteran's right ankle but noted that the Veteran was 80 percent of the way to meeting his goal of achieving 10 degrees of dorsiflexion bilaterally.  

A February 2011 VA treatment record noted that the Veteran's right ankle was doing okay and that he started walking again.  The Veteran's muscle strength for plantar flexion, dorsiflexion, inversion, and eversion was 4/5.  His physical therapist opined that the Veteran's right ankle was stronger and less painful, and over all doing well.  It was noted that the Veteran still experienced right foot cramping at night.  

VA treatment records in March 2011 noted that the Veteran had bilateral ankle pain, but that his right ankle pain was not as severe as his left ankle pain.  It was noted that he had tried ankle bracing and injections, which had helped, but had not completely resolved his pain.  Upon examination, the Veteran was unable to passively invert or evert his right ankle.  Although specific range of motion findings were not provided, the VA podiatrist noted that the Veteran's plantarflexion and dorsiflexion were adequate and there was no crepitus during range of motion testing.  It was noted that the Veteran was still only 80 percent of the way to achieving his goal of 10 degrees of bilateral dorsiflexion.  

In a March 2011 statement, the Veteran reported that all the information pertaining to his right ankle was located in his VA treatment records.  He stated had tried physical therapy, ankle braces, injections, and shoe inserts to help relieve his ankle pain.  

An April 2011 physical therapy record noted that the Veteran reported that his right ankle felt "pretty good."  It was noted that he had made steady progress with his balance and range of motion for his bilateral ankles and that his right ankle strength was improving.  A May 2011 VA treatment record noted that the Veteran had chronic bilateral ankle pain and instability.  

At his October 2011 VA examination, the Veteran reported that his ankle hurt on a daily basis.  He rated his right ankle pain as 7/10.  The Veteran had right ankle plantar flexion to 45 degrees or greater and right ankle dorsiflexion to 5 degrees, both without evidence of painful motion.  The Veteran had no additional right ankle limitation after repetitive use testing.  The examiner opined that the Veteran had functional loss in the form of less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, instability, disturbance of locomotion, and interference with sitting, standing, and weight bearing.  The Veteran had right ankle pain upon palpation.  His right foot muscle strength was 5/5 for both plantar flexion and dorsiflexion.  Joint stability testing was consistent when the Veteran's right and left ankles were compared.  The Veteran had no ankylosis of the ankle, subtalar, or tarsal joints.  No other pertinent physical symptoms were noted.  The examiner noted that the Veteran used a right ankle brace constantly and occasionally used crutches, due to bilateral ankle and left knee pain.  The examiner opined that the Veteran's right ankle disability was not so severe that no other function remained other than that which would be equally served by amputation and prosthesis.  

VA physical therapy notes in May 2012 and June 2012 indicated that the Veteran had active right ankle plantar flexion to 40 degrees, dorsiflexion to "-5" degrees, and 10 degrees of supination and pronation.  The Veteran's dorsiflexion and plantar flexion muscle strength was 3/5 and his supination and pronation was 2/5.  The Veteran's range of motion was limited by pain and weakness.  The Veteran rated his ankle pain as 6/10 at rest and 9/10 when he tried to run.  The physical therapist noted that the goal was to increase the Veteran's dorsiflexion active range of motion to 10 degrees bilaterally.  

A June 2013 VA treatment record noted that the Veteran had to wear tennis shoes due to ankle pain, but otherwise had no new concerns.  

A September 2013 VA treatment record noted that the Veteran underwent a hardware removal of a subtalar implant in his right foot.  A subsequent treatment record the physician clarified that notation to the Veteran's right foot was an error and that he had undergone a left hardware removal. 

VA treatment records in November 2013 noted that the Veteran reported right ankle pain.  Upon examination, his right ankle rested at 28 degrees of plantar flexion, he could not maintain a neutral ankle position, and he had only 2 degrees of plantar flexion from resting position.  He had 7 degrees of active dorsiflexion from resting position.  Upon motor strength testing, the Veteran's right ankle had 3/5 for plantar flexion and dorsiflexion, and 2/5 for inversion and eversion.  The physical therapist opined that the Veteran had minimal passive range of motion in all planes, but more than 25 percent active inversion and eversion in a gravity-eliminated position.  

A December 2014 VA treatment record noted that the Veteran had a history of bilateral ankle pain.  Upon examination, the Veteran's gait was a normal and there was no evidence of edema in any of his lower extremities.

At his May 2015 hearing, the Veteran testified that he had undergone physical therapy for his right ankle, but had not required any surgery.  He stated that VA had issued him various types of ankle braces but he still had trouble walking, which interfered with his job.  He also reported that he had to stop coaching basketball because, inter alia, his right ankle pain.  The Veteran indicated that he treated his joint pain and swelling, including his right ankle, with Ibuprofen and Tylenol with Codeine.  

Upon careful review of the evidence of record, the Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent prior to October 6, 2010, or in excess of 20 percent thereafter.

For the period prior to October 6, 2010, the Veteran's right ankle impairment manifested in intermittent right ankle pain and limitation of motion.  Specifically, VA treatment records prior to this date noted ankle pain, only partially relieved by inserts and the July 2010 VA examination report noted that the Veteran had plantar flexion to 40 degrees and dorsiflexion to 10 degrees.  The Board finds that these symptoms and ranges of motion findings do not more nearly approximate marked limitation of motion.  Specifically, plantar flexion showed no more than a 5 degree reduction in range of motion and dorsiflexion showed no more than a 10 degree reduction in range of motion. 

For the period beginning October 6, 2010, initially the Board notes that the range of motion findings in the VA treatment records for this period consistently noted that the Veteran had "-5" degrees of dorsiflexion.  However, multiple physical therapy records stated that one of the Veteran therapy goals was 10 degrees of bilateral dorsiflexion and that he was at best 80 percent of the way to meeting that goal.  While -5 could be interpreted as 5 degrees less normal motion or 15 degrees, resolving any doubt in favor of the Veteran, the Board will presume "-5" degrees of dorsiflexion represents 5 degrees, not 15 degrees.  

Having resolved that ambiguity, the evidence indicates that beginning October 6, 2010, the Veteran had plantar flexion between 40 and 45 degrees and dorsiflexion to 5 degrees.  VA treatment records from October 6, 2010 to present note that the Veteran had reduced plantarflexion and dorsiflexion muscle strength, which varied from active motion against gravity only and active motion against gravity and some resistance.  Additionally, the October 2011 examination report indicated that the Veteran was limited to walking one-quarter mile and standing for 10 minutes.  While the Veteran's plantar flexion was not significantly limited, after considering all the evidence, the Board finds that dorsiflexion from zero to 5 degrees, reduced muscle strength, fatigability, and significant interference with standing and weight bearing more nearly approximates marked interference with range of motion.  

The maximum rating under 38 C.F.R. § 4.71a, Diagnostic Code 5271 is 20 percent.  The Board has considered whether a higher rating is warranted under another diagnostic code.  However, there is no evidence of ankle ankylosis (Diagnostic Code 5270), ankylosis of the subastralgar or tarsal joint (Diagnostic Code 5272), malunion of Os calcis or astragalus (Diagnostic Code 5273); or astragalectomy (Diagnostic Code 5274).  Thus, a higher or separate evaluation under any of these rating codes is not for consideration.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Scar 

The Veteran's left knee surgical scar is rated under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2014).  Diagnostic Code 7804 provides a 10 percent rating for 1 or 2 scars that are unstable or painful.  A 20 percent rating is warranted for 3 to 4 scars that are unstable or painful and a 30 percent disability rating assigned for 5 or more scars that are unstable or painful.  Note (1) states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118 (2014). 

At his July 2010 VA examination, the Veteran was noted to have a linear surgical scar on the anterior mid aspect of his left knee.  The scar was 3 centimeters (cm) wide and 18.5 cm long.  It was superficial, non-painful, and showed no signs of skin breakdown.  There was no inflammation, edema, or keloid formation associated with the scar.  The examiner opined that the scar was superficial and stable and had no disabling effect.  

At his October 2011 knee examination, the Veteran was noted to have a left knee surgical scar.  The examiner indicated that the Veteran's left knee scar was not painful, unstable, or greater than 39 square centimeters (cm).  The examiner noted that there were no other pertinent physical findings related to the Veteran's left knee scar.  

VA treatment records in March 2012, June 2012, September 2012, and March 2013 noted that the Veteran had a well-healed wide anterior midline surgical incision on his left knee that ran from the suprapatellar area to just below the tibial tubercle.  The records were silent for any indication that the Veteran's scar was painful. 

At his May 2015 hearing, the Veteran testified that his scar was ugly and looked bad.  The Veteran noted that although it used to hurt, it had gotten a lot better and he now had only had a little pain.  With regard to the pain, he stated that when it flared-up his scar felt irritated and had a burning sensation.

Based on the above the Board finds that the rating in excess of 10 percent is not warranted under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2014).  Specifically, the evidence of record indicates that the Veteran had one linear, superficial, well-healed, and stable scar, which was approximately 3 cm wide by 18.5 cm long.  The Veteran is competent to report his subjective symptoms, such as pain and tenderness.  However, the evidence does not indicate that the Veteran has more than two scars or that his service-connected scar is both painful and unstable.  Accordingly, a rating in excess of 10 percent is not warranted under Diagnostic Code 7804.  Id.  

The Board has considered whether a higher rating is warranted under any other applicable diagnostic code.  However, the evidence of record indicates that the Veteran's scar is superficial, linear, and less than 39 square cm.  As such, Diagnostic Codes 7801 and 7802 are not applicable.  38 C.F.R. § 4.118 (2014).

Extraschedular Consideration

The Board has also considered whether the Veteran is entitled to referral for extraschedular consideration for his service-connected disabilities.  Thun v. Peake, 22 Vet. App. 111 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as, marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. § 3.321(b)(1) (2014).  

Here, the applicable rating criteria more than reasonably describe the Veteran's right ankle impairment and left knee scar.  The Veteran has not submitted evidence indicating that his disabilities constitute "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2014).  The Veteran reported that he has right ankle impairment results in painful motion, limitation of motion, and limitations standing and walking.  He reported that his scar is ugly and felt irritated and had a burning sensation.  The aforementioned symptoms are clearly contemplated in the respective rating criteria and provided for in the assigned ratings.  

Further, the Board observes that a higher schedular rating is available under both Diagnostic Codes.  However, the facts do not indicate that the Veteran's disability picture, for either disability, warrants higher ratings.  Thus, the Veteran's disability picture is contemplated by the applicable rating schedule, and the assigned schedular evaluations are adequate.  See Thun, 22 Vet. App. at 115.  As the rating criteria reasonably describe the Veteran's disabilities and symptomatology, it is not necessary to consider whether his disability causes marked interference with employment or periodic hospitalizations.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions

TDIU

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the record does not reflect that his service-connected disabilities render him unable to secure or maintain substantially gainful employment.  To the contrary, the evidence indicates that the Veteran is employed as an executive assistant for the Department of Fish and Wildlife Services.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

For the period prior to October 6, 2010, a rating in excess of 10 percent for a right ankle disability is denied.  

For the period beginning October 6, 2010, a 20 percent rating, but no higher, for a right ankle disability is granted, subject to laws and regulations controlling payment of VA monetary benefits.

Entitlement to a rating in excess of 10 percent for a left knee surgical scar is denied.  


REMAND

VA's duty to assist includes conducting a thorough and comprehensive medical examination.  Baker v. Derwinski, 2 Vet.App. 315 (1992); Green v. Derwinski, 1 Vet.App. 121 (1991).  This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  The Veteran's most recent orthopedic examination was in October 2011.  Subsequent to that examination, the Veteran underwent left ankle surgery in September 2013 to remove painful hardware.  Accordingly, the Board finds that the Veteran's left ankle disability worsened since his last VA examination.  With regard to the Veteran's left knee, a March 2012 VA treatment record noted that the Veteran reported that his left ankle therapy and rehabilitation had exacerbated his left knee pain.  Additionally, VA treatment records indicate that the Veteran began undergoing regular Synvisc One injections in March 2012 because his left knee pain was no longer responding to conservative therapy.  Treatment records as recently as January 2015 indicated that the Veteran continued to have Synvisc One injections, but noted that he had begun to experience complications, including increased pain and knee effusion.  In light of the Veteran's September 2013 left ankle surgery, his assertion that his left knee disability had worsened, and VA treatment records indicating that the Veteran undergoes regular knee injections and recently experienced complications, the Board finds that a remand to afford the Veteran contemporaneous left ankle and left knee examinations is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records for the Veteran dated from January 2015 to present.  

2.  Thereafter, the Veteran should be scheduled for a VA examination to determine the current nature and severity of his service-connected left knee and left ankle disabilities.  The claims file must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner should describe the Veteran's disabilities in accordance with VA rating criteria.  

All opinions should be accompanied by a complete rationale.

3.  Finally, readjudicate the claims.  If any benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


